Exhibit 10.13

 

PERINI CORPORATION

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is entered into as of February 23, 2009,
with an effective date of December 31, 2008 (the “Effective Date”), by and among
PERINI CORPORATION, a Massachusetts corporation (“Borrower”), with its chief
executive office at 73 Mt. Wayte Avenue, Framingham, Massachusetts 01701, the
Guarantors party hereto, BANK OF AMERICA, N.A., as Administrative Agent
(“Agent”), and the Lenders under the Credit Agreement, as defined below.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement, as defined below.

 

R E C I T A L S

 

WHEREAS, Borrower, Guarantors, Agent and the Lenders have previously entered
into a Third Amended and Restated Credit Agreement dated as of September
8, 2008, as amended by a Joinder Agreement dated February 13, 2009 executed by
Daniel J. Keating Construction Company (as amended, the “Credit Agreement”);

 

WHEREAS, Borrower has requested certain modifications to the Credit Agreement,
including, inter alia, an extension of the maturity date for the Supplemental
Revolver Loan, and the Lenders have agreed to such modifications as set forth
herein;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be derived by Borrower, Guarantors, Agent and the Lenders from a
continuing relationship under the Credit Agreement and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

A.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

1.         The following defined terms appearing in Section 1.01 of the Credit
Agreement (Defined Terms) are hereby amended in their entirety to read as
follows:

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable for
such period, (c) the amount of depreciation and amortization expense for such
period, and (d) with respect to any four fiscal quarter period ending on or
after December 31, 2008 and on or before September 30, 2009, the amount of any
one-time non-cash goodwill impairment charge taken during the fiscal quarter
ending December 31, 2008 not to exceed $224,500,000.

 



-2-

 

“Maximum Supplemental Revolver Commitment” means as of any date of determination
thereof, (x) the aggregate amount of the Supplemental Revolver Commitments shown
on Schedule 2.01.2 for all Supplemental Revolver Lenders minus (y) the aggregate
Dollar amount of any and all reductions in the positions shown on Annex I to
Schedule 2.01.2 .

 

“Supplemental Revolver Maturity Date” means December 31, 2010.

 

2.         Subsection (a) of the defined term “Applicable Rate” appearing in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:

 

(a) the Revolving Commitment Fee, the fee for Letters of Credit, the Revolving
Loans and the Swing Line Loans,

 

Pricing Tier

Consolidated

Leverage Ratio

Revolving Commitment Fee

Letters of Credit

Eurodollar Rate Loans

Base Rate

Loans/Swing Line Loans

I

< 1.0

0.50%

1.50%

1.50%

0.50%

II

<1.5 and >1.0

0.50%

1.75%

1.75%

0.50%

III

<2.0 and >1.5

0.50%

2.00%

2.00%

0.75%

IV

<2.5 and >2.0

0.50%

2.25%

2.25%

1.00%

 

3.         Section 8.11(a) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

(a)       Consolidated Net Worth. Permit Consolidated Net Worth at any time to
be less than the sum of $1,138,050,000, increased on a cumulative basis as of
the end of each fiscal quarter of Borrower, commencing with the fiscal quarter
ending March 31, 2009 by an amount equal to 50% of Consolidated Net Income (with
no deductions for net losses) for the fiscal quarter then ended plus 100% of the
amount of all Equity Issuances after December 31, 2008 that increase
consolidated shareholders’ equity.

 

4.         Schedule 2.01.2 to the Credit Agreement (Commitments and Applicable
Percentages for Supplemental Revolver Commitments) is hereby deleted and
replaced with new Schedule 2.01.2 attached hereto.

 

B.        Representations and Warranties.  Each Loan Party represents and
warrants to Agent and the Lenders that: (a) such Loan Party has the full power
and authority to execute, deliver and perform its respective obligations under,
the Credit Agreement, as amended by this Amendment, (b) the execution and
delivery of this Amendment has been duly authorized by all necessary action of
the Board of Directors (or equivalent) of such Loan Party; (c) after giving
effect to this Amendment, the representations and warranties contained or
referred to in Article VI of the Credit Agreement are true and accurate in all
material respects as if such representations and warranties were being made as
of the Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date; and (d) after giving effect to
the amendments to the Credit Agreement set forth herein, no Default or Event of
Default has occurred and is continuing.

 



-3-

 

 

C.

Other.

 

1.         This Amendment shall take effect as of the Effective Date upon
receipt by Agent of:

 

 

(i)

this Amendment duly executed and delivered by Agent, the Lenders, and each Loan
Party;

 

 

(ii)

a Certificate executed by the Secretary or Assistant Secretary of Borrower with
regard to resolutions, organizational matters and officer incumbencies;

 

 

(iii)

payment to the Agent, for the pro rata accounts of the Revolving Lenders, of an
amendment fee in an aggregate amount equal to 0.20% of the aggregate Revolving
Commitments to be debited to Borrower’s demand deposit account number
#0236422481 maintained with Bank of America, N.A.; and

 

 

(iv)

all costs and expenses (including, without limitation, the reasonable costs and
expenses of Agent’s counsel) incurred by Agent in connection with this Amendment
and invoiced to Borrower.

 

2.         This Amendment is executed as an instrument under seal and shall be
governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard to its conflicts of law rules. All parts of the
Credit Agreement and any other Loan Document not affected by this Amendment are
hereby ratified and affirmed in all respects, provided that if any provision of
the Credit Agreement shall conflict or be inconsistent with this Amendment, the
terms of this Amendment shall supersede and prevail. Upon the execution of this
Amendment, all references to the Credit Agreement in that document, or in any
other Loan Document, shall mean the Credit Agreement as amended by this
Amendment. Except as expressly provided in this Amendment, the execution and
delivery of this Amendment does not and will not amend, modify or supplement any
provision of, or constitute a consent to or a waiver of any noncompliance with
the provisions of the Credit Agreement, and, except as specifically provided in
this Amendment, the Credit Agreement shall remain in full force and effect. This
Amendment may be executed in one or more counterparts with the same effect as if
the signatures hereto and thereto were upon the same instrument.

 

 

 

[SIGNATURE PAGES FOLLOW]

 



IN WITNESS WHEREOF, each of Borrower, Guarantors, Agent and the Lenders in
accordance with Section 11.01 of the Credit Agreement, has caused this Amendment
to be executed and delivered by their respective duly authorized officers as of
February 23, 2009.

 

 

BORROWER:

 

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERINI CORPORATION, a Massachusetts corporation

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: VP & Treasurer

 

 

 

 

 

GUARANTORS:

 

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PERINI BUILDING COMPANY, INC., an Arizona corporation

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: VP & Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PERINI ENVIRONMENTAL SERVICES, INC., a Delaware corporation

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

INTERNATIONAL CONSTRUCTION MANAGEMENT SERVICES, INC., a Delaware corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

 

 

[Signature Page to Perini First Amendment]



 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PERINI MANAGEMENT SERVICES, INC., a Massachusetts corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

BOW LEASING COMPANY, INC., a New Hampshire corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

R.E. DAILEY & CO., a Michigan corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: VP & Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PERINI LAND AND DEVELOPMENT COMPANY, INC., a Massachusetts corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PARAMOUNT DEVELOPMENT ASSOCIATES, INC., a Massachusetts corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

 

 

 

[Signature Page to Perini First Amendment]



 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PERCON CONSTRUCTORS, INC., a Delaware corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

PERLAND CONSTRUCTION, INC., a West Virginia corporation

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

JAMES A. CUMMINGS, INC., a Florida corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

CHERRY HILL CONSTRUCTION, INC., a Maryland corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

 

RUDOLPH AND SLETTEN, INC., a California corporation

 

 

By: /s/Susan C. Mellace

Name: Susan C. Mellace

Title: Treasurer

 

 

 

[Signature Page to Perini First Amendment]



 

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR-SALIBA LLC, a California limited liability company

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Senior Vice President

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR-SALIBA CORPORATION,

f/k/a Tutor-Saliba Builders, a California corporation

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Senior Vice President

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

POWERCO ELECTRIC CORP., a California corporation

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Vice President

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR HOLDINGS, LLC,

a Delaware limited liability company

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Secretary

 

 

 

[Signature Page to Perini First Amendment]



 

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR PACIFIC CONSTRUCTION, LLC,

a Delaware limited liability company

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Vice President

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR MICRONESIA CONSTRUCTION, LLC,

a Delaware limited liability company

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Secretary

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

G.W. MURPHY CONSTRUCTION COMPANY, INC., a Hawaii corporation

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Vice President

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

E.E. BLACK, LIMITED, a Hawaii corporation

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Vice President

 

 

 

[Signature Page to Perini First Amendment]



 

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

DESERT PLUMBING & HEATING CO., INC.,

a Nevada corporation

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Secretary

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR INVESTMENTS, INC.,

a Nevada corporation

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Vice President

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TPC AGGREGATES, LLC,

a Nevada limited liability company

 

 

By: /s/W.B. Sparks

Name: W.B. Sparks

Title: Vice President

 

WITNESS:

 

 

 

/s/Nancy Swallow  

Nancy Swallow  

Print Name

DANIEL J. KEATING CONSTRUCTION COMPANY, a Pennsylvania corporation

 

 

By: /s/Peter T. Cocchia

Name: Peter T. Cocchia

Title: VP Finance & Treasurer

 

 

[Signature Page to Perini First Amendment]



 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By: /s/Anne M. Zeschke

Name: Anne M. Zeschke

Title: Vice President

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Supplemental Revolver Lender and a Revolving Lender

 

By: /s/Jean S. Manthorne

Name: Jean S. Manthorne

Title: Senior Vice President

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Revolving Lender

 

By: /s/Scott W. Morris

Name: Scott W. Morris

Title: Vice President

 

 

 

[Perini First Amendment]



 

 

 

 

TD BANKNORTH, N.A., as a Revolving Lender

 

By: /s/Jeffrey R. Westling

Name: Jeffrey R. Westling

Title: Senior Vice President

 

 

SOVEREIGN BANK, N.A., as a Revolving Lender

 

By: /s/Greg Batsevitsky

Name: Greg Batsevitsky

Title: Senior Vice President

 

 

COMERICA BANK, as a Revolving Lender

 

By: /s/Farzad Sanei

Name: Farzad Sanei

Title: Vice President

 

 

 

[Signature Page to Perini First Amendment]

 

 